Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 11-15, 17-18, 22-23, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buhr (PG-PUB US 2007/0253871, cited in IDS).
Regarding claim 1, Buhr discloses a photochemical apparatus (ABSTRACT). The apparatus comprises 
(1) a converter body 102 defining a cavity space having an inner surface and an outer surface (Figures 1-8, paragraphs [0035] & [0037]);
(2) a first/second LED arrays 124/134 in communication with the cavity space for photodissociating NO2 by electromagnetic radiation (Figures 1-8, paragraphs [0040] & [0044]);
(3) an inlet piping 142 having an inlet for introducing a fluid sample and an outlet 146 in communication with the cavity space in the converter body (Figures 1-8, paragraphs [0043] & [0044]); and 
(4) an outlet piping 144 having an inlet 148 in communication with the cavity space in the converter body and an outlet in communication with a detector (Figures 1-8, paragraphs [0043] & [0044]);   

It should be noted that the limitation of “a receptacle” does not recite any additional structure and will be interpreted as “a space for holding/storing an article”. The detector of Buhr comprises a space for holding at least some components for the detector, reading on “a receptacle”. 
Since the device of Buhr comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 2, Buhr teaches that the convert body comprises plurality of reaction tubes extending into the reaction chamber with a sufficient length (Figure 2, paragraphs [0050] & [0052]).
Regarding claim 3, Buhr teaches that the reaction tubes may extend in a direction parallel/perpendicular to the propagation of the light radiation (Figures 1-2, paragraph [0042]).
Regarding claim 4, Buhr teaches that the reaction tubes extend in a direction parallel to the longitudinal axis and a direction perpendicular thereto (Figure 2).
Regarding claim 11, Buhr teaches that a portion of the reaction tube is at least 60% of the length of the reaction chamber while the other portion of the reaction chamber is less than 60% of the length of the reaction chamber (Figures 1-2).
Regarding claim 12, Buhr teaches that additional reaction tubes may be used (paragraph [0052]).
Regarding claim 13, Buhr teaches that inlet/outlet piping is adjacent to the convert body in communication with the light source (Figures 1-2, paragraphs )0040] & [0049])  
Regarding claims 14 and 15, Buhr teaches that the converter body 102 comprises a reflective material 116 (Figure 1, paragraphs [0037]) & [0056]).
Regarding claim 17, Buhr teaches that the reflective material may contain diffusive reflective material and/or specular reflector (paragraphs [0037] & [0038]).
Regarding claim 18, Buhr teaches LED light array 112 (Figure 1, paragraph [0040]).
Regarding claim 22, Buhr teaches that the reaction tubes may comprise glass (Figures 1-2, paragraph [0050]).
  Regarding claim 23, Buhr teaches that the LED array is disposed within the body 102 (Figures 1-8, paragraph [0040]).
Regarding claim 28, Buhr teaches that the body 102 may be made of metal (paragraph [0035]).
Regarding claim 29, Buhr teaches a NO analyzer/detector connected to the outlet piping (paragraphs [0044] & [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buhr (PG-PUB US 2007/0253871) as applied to claim 1 above, and further in view of Ryerson et al (U.S. 6,346,419, cited in IDS).
Regarding claim 19, Buhr does not teach a pressure regulator and/or a flow controlling device at the inlet piping and the outlet piping. However, Ryerson et al disclose a photochemical apparatus (ABSTRACT). Ryerson teaches that the photochemical apparatus comprise a UV light source 20 and a photolysis cell 100 having an inlet and an outlet, wherein a pressure controller 101/142/162 and a mass flow controller 102/144/164 are provided at the inlet and outlet of the photolysis cell, respectively (Figures 1-2, col. 10, line 8-23 & col. 14, line 26-29).  Ryerson further indicates that controllably adjusting the pressure/flow rate of the sample introducing into the photolysis cell and discharging the same can control the residence time of the sample in the photolysis cell, hence improving measurement of the sample (col. 12, line 29-35 & col. 14 line 30-40). Therefore, it would be obvious for one having ordinary skill in the art to include a pressure controller and/or a mass flow controller at the inlet and the outlet as suggested by Ryerson in order to control the residence time of the sample with the device of Buhr.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (PG-PUB US 2007/0253871) as applied to claim 1 above, and further in view of Lucas (U.S. 3,800,159).
Regarding claim 24, Buhr teaches that windows may be provided in the converter body (Figures 1-8, paragraph [0041]) and the converter body may be mounted on a frame 226 (Figure 7, paragraph [0048]), but does not teach the converter body mounted within a housing. However, Lucas discloses a photochemical apparatus (ABATRACT). Lucas teaches that the photochemical apparatus comprises a light source 3 and a photolytic cell 15 surrounding the light source 3, wherein the photolytic cell 15 is mounted within a housing 17 (Figure 3, Example 1). The teaching of Lucas shows that mounting the photolytic cell in a housing is an equivalent configuration for a photochemical apparatus. Therefore, it would be obvious for one having ordinary skill in the art to mount the photolysis cell in a housing because it is an art-recognized equivalent.
Regarding claims 25 and 26, Buhr teaches that the windows are provided at the sides of the converter body (Figures 1-8, paragraph [0041].
Response to Arguments
Due to the applicant’s amendments, objections to drawings and rejections under 112 are withdrawn.
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
In response to the arguments that Buhr does not teach the limitation of “a converter body defined a sealed reaction chamber” or “at least one of the inflow conduit and the outflow conduit extends into the reaction chamber” as cited in claim 1 because
 (i) the body 102 of Buhr does not correspond to the “converter body” of present claim; 
(ii) the present claim distinguishes from Buhr by providing an improved photocatalytic converter that would not require the reaction chamber to be made of a reflective material nor require a low volume cell to achieve the sample residence time less than 5 second and the present application relates to surprising results as described in paragraphs [0141] & [0142], and
(iii) the examiner has not demonstrated that there is anything in the disclosure of Buhr that would teach a person of ordinary skill in the art that presence of an inlet conduit and/or an outlet conduit extending into the sealed reaction chamber would provide more selective and precise measurement of reactant molecules as achieved by the converter of the present claim (see pages 10-13 of REMARKS),
First of all, claim does not require “a converter body” or “reaction chamber” being completely sealed/enclosed or recite any specific material as being “a converter body”. It should be noted claim further requires (a) “the inner surface optionally has reflective properties”, and (b) “at least one of the inflow conduit and the outflow conduit extends into the reaction chamber”. Also the instant specification discloses that a converter body 11 defining a reaction chamber 12 comprises an inflow conduit 16 and an outflow conduit 18 and is made of reflective material (Figures 1-2, & 5-8, paragraphs [0087] & [0135]). 
Buhr teaches a body 102 encloses/seals a reflective material 116 and other components therewithin (Figures 1-8, paragraphs [0035] & [0037]), wherein an inlet piping 142 and an outlet piping 144 extend into the space of the body 102 (Figures 1-8, paragraphs [0043] & [0044]). Therefore, the body 102 of Buhr is arranged the same way as “a converter body” disclosed in the instant specification  and teaches the limitations of “a converter body defining a sealed reaction chamber” and “at least one of the inflow conduit and the outflow conduit extends into the reaction chamber” as cited in claim 1.
Secondly, claim does not recite the limitations of “the converter does not require the reaction chamber made of a reflective material” or “the converter does not require a low volume cell to achieve the sample residence time less than 5 second”. 
Actually, claim1 also recites “the inner surface optionally has reflective properties” and claim 14/15 recites “the inner/outer surface of the converter boy has a reflective coating”. 
With respect to the surprising results described in paragraphs [00141] – [0142]) of the instant specification, the experiments are conducted with special arrangement of the reaction chamber under specific operating conditions/parameters to achieve the unexpected results. However, claims 1 does not recited such special arrangement or the specific parameters as disclosed in the instant specification. It should be noted that the applicant’s showing of unexpected results must be commensurate with the scope of claim 1. 
Finally, claim 1 does not requires “an inlet conduit and/or an outlet conduit extending into the sealed reaction chamber would provide more selective and precise measurement of reactant molecules”.
  Therefore, the examiner has clearly demonstrated that Buhr teaches “a converter body defining a sealed reaction chamber” and “wherein at least one of the inflow conduit and the outflow conduit extends into the reaction chamber” as cited in claim 1.
Conclusion
Claims 1-4, 11-15, 17-19, 22-26, and 28-29 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795